Citation Nr: 0022742	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  94-28 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted with 
which to reopen a claim for service connection for a left 
knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1962 to April 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen the veteran's previously and 
finally denied claim for service connection for a left knee 
disability.  The veteran filed a timely notice of 
disagreement, initiating this appeal.  


FINDINGS OF FACT

1.  In August 1977, the veteran's claim for service 
connection for a left knee disability was denied by the RO; 
in the absence of a timely appeal, this RO rating decision is 
final.  

2.  The veteran has submitted new and material evidence, in 
the form of a June 1991 private medical examination report, 
with which to reopen his claim.  

3.  The veteran has submitted a plausible claim for service 
connection for a left knee disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to warrant 
reopening the veteran's claim for service connection for left 
knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp 
2000); 38 C.F.R. § 3.156 (1999).  

2.  The veteran has submitted a well grounded claim for 
service connection for a left knee disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from May 1962 to April 
1973.  According to a March 1964 reenlistment physical 
examination report, he had a sprain of the left knee in 1963, 
with no sequela.  The diagnosis of a left knee strain was 
subsequently overwritten by the veteran's signature and is 
therefore difficult to distinguish.  The remainder of his 
service medical records do not reflect either a diagnosis of 
or treatment for a left knee disability.  

In May 1977, the veteran filed a claim for service connection 
for a left knee disability.  He was afforded a June 1977 VA 
medical examination, and X-rays of the left knee confirmed 
osteoarthritis of the joint.  

In an August 1977 rating decision, the veteran was denied 
service connection for a disability of the left knee.  The RO 
found that although he a current disability of the knee, 
there was no evidence of a chronic in-service injury, and no 
nexus between his current left knee disability and any in-
service injury.  He did not file a timely notice of 
disagreement, and this decision became final.  

In July 1991, the veteran applied to reopen his claim for 
service connection for a left knee disability; in support of 
his claim, he submitted a June 1991 private orthopedic 
examination report.  According to his examination report, the 
veteran was seen for complaints of left knee pain following a 
February 1991 motor vehicle accident.  He also reported a 
1963 in-service injury to his left knee.  The doctor examined 
the veteran and diagnosed both osteoarthritis of the knee and 
ligament damage.  The doctor also suggested that the 
veteran's knee problems likely began with an anterior 
cruciate ligament injury during service in the 1960's.  

A VA orthopedic examination was afforded the veteran in 
August 1992.  X-rays of the left knee confirmed the prior 
diagnoses of severe osteoarthritis.  

In a March 1993 rating decision, the RO denied the veteran's 
application to reopen his previously denied claim for service 
connection for a left knee disability; the RO found no new 
and material evidence had been submitted with which to reopen 
the veteran's claim.  The veteran filed a timely notice of 
disagreement, initiating this appeal.  

Analysis
I. New and material evidence

The veteran seeks to reopen a service connection claim for a 
left knee disability.  He previously applied for service 
connection for a left knee disability in 1977, and his claim 
was denied by the RO in an August 1977 rating decision.  He 
did not initiate an appeal on this matter; therefore, this RO 
decision is final.  The claim may only be reopened if new and 
material evidence is added to the record.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(1999).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In support of his claim, the veteran has submitted a variety 
of evidence, including a June 1991 private medical 
examination report.  For the purposes of considering whether 
this evidence is new and material, the credibility of the 
medical evidence is presumed, absent a finding that it is 
inherently false or incredible.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994).  For the reasons to be discussed below, 
this evidence is new and material, and is thus sufficient to 
reopen his claim for service connection for a left knee 
disability.  

When the veteran was examined by a private physician in 1991, 
he reported a 1963 in-service injury to his left knee.  The 
doctor examined the veteran and diagnosed both osteoarthritis 
of the knee and ligament damage.  The doctor also suggested 
that the veteran's knee problems likely began with an 
anterior cruciate ligament injury during service in the 
1960's.  Generally, medical opinions based on the veteran's 
self-reported history are insufficient to reopen a previously 
denied claim.  See Godfrey v. Brown, 8 Vet. App. 113 (1995); 
Kightly v. Brown, 6 Vet. App. 200 (1994).  However, in the 
present case, the veteran's self-reported medical history of 
a 1963 in-service knee injury is verified by the record.  His 
March 1964 reenlistment physical contains a notation of a 
1963 left knee sprain.  Dorland's Illustrated Medical 
Dictionary defines sprain to include tears of the ligament 
fibers of the joint.  Dorland's Illustrated Medical 
Dictionary 140 (28th ed. 1994).  Because this 1991 medical 
opinion statement was received subsequent to the final 1977 
denial, and is not cumulative or redundant of any other 
evidence of record, it is clearly new, as defined by 
38 C.F.R. § 3.156 (1999).  Likewise, this report is material, 
because it contains competent medical evidence that the 
veteran's current left knee disability may have been 
initially incurred during service.  In this way, this 
evidence addresses deficiencies which served as the basis for 
the prior denial; thus, it is material to the present case.  
38 C.F.R. § 3.156 (1999).  

In conclusion, new and material evidence has been submitted 
to reopen the claim for service connection for a left knee 
disability, and the 1977 RO decision is reopened.  It follows 
that the claim should be considered anew.  

II.  Well Groundedness - Left knee disability

As the U. S. Court of Appeals for Veterans Claims (Court) has 
noted, once the VA makes a finding that new and material 
evidence has been submitted, it must then determine if the 
claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Beck v. West, 13 Vet. App. 535, 539 (2000).  The VA has a 
statutory duty to assist "only those claimants who have 
established 'well-grounded' (i.e., plausible) claims."  Epps 
v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  

Consideration thus must be given to whether the veteran's 
claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The Court has defined a well-grounded claim as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Such a claim need not be conclusive, but only 
possible, to satisfy the initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

As is noted above, the veteran has submitted a June 1991 
private medical examination report in which he is afforded a 
current medical diagnosis, by a competent medical expert, of 
a left knee disability.  Additionally, the physician 
concluded the veteran's left knee disability was likely the 
result of a ligamentous injury in service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Unless 
this medical evidence is inherently implausible or 
incredible, it will, for the purposes of determining well 
groundedness, be accepted as true and will not be subject to 
weighing.  McCartt v. West, 12 Vet. App. 164, 167-68 (1999).  
Finally, the veteran's service medical records contain a 
notation on a March 1964 reenlistment physical of a 1963 left 
knee sprain.  Thus, the veteran has submitted sufficient 
evidence of a well grounded claim for service connection for 
a left knee disability, and additional adjudication may be 
afforded him.  Beck, supra; Caluza, supra.  


ORDER

The veteran having submitted new and material evidence, the 
petition to reopen his claim for service connection for a 
left knee disability is granted.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks service connection for a disability of the 
left knee.  Because his service connection claim is well 
grounded, the VA's statutory duty to assist applies.  
38 U.S.C.A. § 5107(a) (West 1991).  This duty includes 
providing a thorough and contemporaneous medical examination 
that discusses the etiology of his claimed condition(s).  
Pond v. West, 12 Vet. App. 341 (1999).  In the present case, 
the veteran's service medical records confirm a 1963 left 
knee strain, but subsequent military physical examination 
reports are negative for any sequela.  Nevertheless, he was 
diagnosed with osteoarthritis of the left knee in 1977.  In 
February 1991, he was involved in a motor vehicle accident 
which resulted in further left knee pain, according to his 
testimony.  After a June 1991 private medical examination of 
the left knee, his physician suggested the veteran's left 
knee problems "likely" started with his 1963 in-service 
injury, but ultimately it was "impossible to tell" the 
causes of his current disabilities given the intervening 
motor vehicle accident.  Questions of medical etiology and 
causation are outside the scope of the Board's expertise, and 
require a remand to the RO for additional medical 
development.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate his 
left knee disabilities.  A notification 
of examination letter, a copy of which 
must be associated with the claims 
folder, should be sent to the veteran 
advising him of the consequences of a 
failure to appear for examination.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
tests, as determined by the examiner, 
should be accomplished.  The examiner 
should evaluate the veteran's left knee, 
along with any disabilities therein, and 
determine if it is as likely as not such 
disabilities were either incurred in or 
aggravated by service.  In so doing, the 
examiner should discuss disabilities of 
both the ligaments, tendons, and other 
soft tissues, as well as the bones of the 
joint, and any casual relationship 
between the two.  If possible, the 
examiner should determine any impairments 
existing prior to the veteran's February 
1991 motor vehicle accident, and any 
subsequent disability arising therefrom.  
The medical basis for all opinions 
expressed should be indicated.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claim for service connection 
for a left knee disability.  If the 
actions taken remain adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 



